Citation Nr: 1646609	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2015.  A transcript of this proceeding has been associated with the claims file.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was as an airborne radar operator and his personnel records show that he had approximately 2200 flight hours during his military service.

2.  The Veteran's statements that he visited Vietnam on two to three occasions to refuel during his service in Southeast Asia in 1968 and 1969 are consistent with his military records and generally-available historical information about his participation in the "College Eye Task Force," and herbicide exposure in his case may be conceded.

3.  The medical evidence establishes that the Veteran was diagnosed with prostate cancer in January 2006 and underwent prostatectomy in March 2006. 



CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer, as presumed related to active military service, are met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his prostate cancer is related to his service with the United States Air Force from January 1967 to January 1971.  Specifically, he notes that prostate cancer is a presumptive disorder for those Veterans who set foot in Vietnam during the Vietnam era pursuant to 38 C.F.R. § 3.309 and he contends that he stopped to refuel in both Laos, Vietnam and DaNang, Vietnam on two to three occasions to refuel during his military service.  The Veteran also argues that he was stationed at Korat Air Force Base in Thailand during the Vietnam era and was exposed to herbicides during this service.  

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include prostate cancer).  38 C.F.R. § 3.309(e); See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).
 
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

In this case, the Veteran's private treatment records show a diagnosis of prostate cancer as early as January 2006 followed by prostatectomy in March 2006.  He filed a claim for service connection for prostate cancer in October 2012.  

The Veteran's personnel records confirm that he worked as an airborne radar operator from June 1967 to January 1970.  These records also show that he had over 2200 flight hours (714 hours being in combat).  Personnel records do not show that he was ever stationed in Vietnam but do show that he was stationed in Taiwan from September 1968 to January 1969 and from September 1969 to January 1970 participating in "College Eye."  Furthermore, the Veteran's service treatment records show that he was treated at Korat Air Force Base in Thailand in December 1969.  

In October 2014 correspondence, the Veteran wrote that he flew through clouds of herbicide spray while taking off and landing in an EC-121.  

In July 2015 correspondence, the Veteran wrote that he landed in Vietnam during his service and was awarded the Vietnam Service Medal.  He wrote that he participated in a top secret mission called "College Eye Task Force."  

In September 2015 correspondence, the Veteran wrote that, under the 552nd  Airborne Early Warning and Control Wing, the College Eye Task Force flew top secret combat missions from at least eight difference locations during the war.  The task force vectored and controlled friendly aircraft and provided airborne early warning service to allied aircraft through the war.  Between 1968 and 1970, the Veteran flew three TDYS (temporary duties).  Because he flew numerous combat missions and the nature of the missions was, at the time, top secret, the exact locations of the missions was not delineated.  

During the September 2015 Board hearing the Veteran testified that he was based on Korat Air Force Base for much of his service.  He reported that he worked as an airborne radar operator and had approximately 2200 regular hours (714 combat hours) of flight time, stopping in both Laos and DaNang in Vietnam to refuel on two to three occasions.  

A review of generally-available historical information shows that the "College Eye Task Force" had its main support base in Taiwan but operations were generally flown from forward bases in South Vietnam or Thailand, originally Tan Son Nhut, later from Ubon, Udorn, and eventually Korat, where the task force finally found an in theater home in October 1967.  In forming what became their primary mission, College Eye airmen stationed themselves over the Gulf of Tonkin about 50 miles from Haiphone Harbor, flew elliptical orbits, and passed on information about North Vietnamese air activity.  

In this case, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran set foot in Vietnam in 1968/69 and is entitled to service connection for prostate cancer on a presumptive basis.  38 U.S.C.A. § 5107(b).  The Veteran had approximately 2200 hours of flying time in Southeast Asia between 1968/69 and the Veteran gave sworn testimony during the September 2015 Travel Board hearing that he visited Vietnam two to three times to refuel during his military service in 1968/69.  

The situation here seems analogous to that in the case of Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In that case, the Court found that the Board had erred, in the context of a claim for service connection for posttraumatic stress disorder, by requiring corroboration of the claimant's actual physical proximity to (or firsthand experience with) and personal participation in the claimed rocket attacks in Vietnam.  The Court concluded corroboration of every detail of a claimed stressor, including the claimant's personal participation, is not required; rather, a claimant only needs to offer independent evidence of the event that is sufficient to imply his or her personal exposure.

With the record as a whole at least in relative equipoise as to whether the Veteran set foot in Vietnam during his military service and, is thus, entitled to a presumption of in-service herbicide exposure, the Board resolves any doubt in favor of the Veteran that the claimed exposure occurred and, thus, his prostate cancer is presumed to be related to his military service.  As such, service connection for prostate cancer due to herbicide exposure is granted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).
	


ORDER

Service connection for residuals of prostate cancer is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


